HUMPHREYS, Justice
(dissenting).
I dissent. Section 67-821 T.C.A. provides :
“Right of complaint to state board of equalization. — Any taxpayer, or any owner of property subject to taxation in the state, shall have the right to a hearing and determination by the state board of equalization of any complaint he may make on the ground that other property than his own has been assessed at less than the actual cash value thereof, or at a less percentage of value than his own property or other property or that his own property has been assessed at more than its actual cash value, but such complaint shall be specific, in writing, and sworn to and filed with said board on or before August 1st of the year in which the appeal is prosecuted.” (Emphasis added).
This statute is so plain it ought not to be ignored. To say it is limited to county appeals, is to deny effect to its language. Such being the case, manifestly the rights given by this section to every taxpayer, or owner of taxable property in the state cannot be abrogated by a charter provision of the City of Memphis; such a result would be clearly a suspension of general law in violation of Article 11, § 8, of our constitution.
Moreover, the application of this statute works for fairness and for equity between all taxpayers. There is no reason to deny to a City of Memphis taxpayer relief available to every other municipal taxpayer in Tennessee.
I would affirm the decree of the Chancery Court.